UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2011 Commission File Number: 001-34975 IMRIS INC. (Translation of registrant's name into English) 100-1370 Sony Place, Winnipeg, Manitoba, Canada R3T 1N5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. o Form 20-F x Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. IMRIS Inc. (Registrant) Date: February15, 2011 By: /s/ Kelly McNeill Name: Kelly McNeill Title: Executive Vice President Finance & Administration and Chief Financial Officer EXHIBIT INDEX Unaudited consolidated interim financial statements of the Registrant for the fourth quarter ended December 31, 2010 Management’s discussion and analysis of the unaudited consolidated interim financial statements of the Registrant for the fourth quarter ended December 31, 2010 News Release, dated February 14, 2011
